ACCEPTED
                                                                                                                         03-15-00596-CV
                                                                                                                                   7511379
                                                                                                         THIRD COURT OF APPEALS
                                                                                                                         AUSTIN, TEXAS
                                                                                                                10/23/2015 10:36:51
                                                                                                 5608 Parkcrest Drive, Suite 200       AM
                                                                                                                      JEFFREY D. KYLE
                                                                                                           Austin, Texas  78731 
                                                                                                                                    CLERK
                                                                                                            512.660.5960 main 
                                                                                                              512.660.5979 fax 
                                                                                                            www.rcmhlaw.com

                                                                                             RECEIVED IN
                                                                                        3rd COURT OF APPEALS
Emily J. Davenport 
                                                                                            AUSTIN, TEXAS
512.660.5974 direct 
edavenport@rcmhlaw.com                                                                 10/23/2015 10:36:51 AM
                                                                                          JEFFREY D. KYLE
                                                                                                Clerk
         October 23, 2015


         Via Electronic Filing
         Jeffrey D. Kyle
         Clerk of the Court
         Price Daniel Sr. Building
         209 West 14th Street, Room 101
         Austin, Texas 78701

         Re:      No. 03-15-00596-CV; Gracy Woods I Nursing Home v. Martha Mahan, as the
                  Representative of the Estate of Mary Rivera; In the 3rd Court of Appeals

         Dear Mr. Kyle:

         This letter is to advise you and all counsel of record in this matter that I will be on vacation on the
         following dates:

                         November 11-13, 2015
                         April 7-11, 2016

         By copy of this letter, I am notifying all counsel of record of my vacation. I request that no
         hearings, depositions, or trial be scheduled during this time that would require a responsive
         pleading and/or my attendance in court.

         Thank you for your attention to this matter.

         Very truly yours,

         /s/ Emily J. Davenport

         Emily J. Davenport

         cc:
         Jack Modesett III
         Walter V. Williams
         ModesettWilliams, PLLC
         515 Congress Ave., Suite 1650
         Austin, TX 78701
         jack@jmodesettlaw.com
         Via Electronic Service